DETAILED ACTION

The preliminary amendment filed on 04/01/20 has been acknowledged and entered. By this amendment claims 1-19 are cancelled and claim 20 and newly added claims 21-27 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi et al. (2016/0079164).
Regarding claim 20, Fukuzumi (Fig. 1) discloses a semiconductor device comprising: a first chip 100 including a first pad 73 ([0065]); and a second chip 200 including a second pad (74a, 74b) provided on the first pad 73, wherein the first chip 100 comprises a columnar portion (CL) including at least a channel semiconductor layer ([0035]) that forms a memory cell array 1 ([0064]), a first interconnection 66 provided between the first pad 73 and the columnar portion CL, electrically connected to the columnar portion CL, and extending in a first direction, a first plug 65/61 provided between the first interconnection 66 and the first pad 73 and electrically connecting the first interconnection 66 to the first pad 73, and a second plug 67 provided between the columnar portion CL and the first interconnection 66 and electrically connecting the columnar portion CL to the first interconnection 66, wherein a position where the second 

Regarding claim 21, Fukuzumi (Figs. 1 and 4) discloses wherein the memory cell array 1 includes a plurality of electrode layers WL and a plurality of insulating layers 40 that are alternately stacked (Fig. 4, [0024]), and the columnar portion CL is provided in the plurality of electrode layers WL and the plurality of insulating layers 40.  

Regarding claim 22, Fukuzumi (Figs. 1 and 4) discloses wherein the plurality of electrode layers WL function as word lines.  

Regarding claim 23, Fukuzumi (Fig. 1) discloses wherein the first interconnection functions as a bit line.  

Regarding claim 24, Fukuzumi (Fig. 1) discloses wherein the first chip 100 further comprises a second interconnection 62 provided between the first pad 70 and the first plug 65, electrically connected to the first plug 65, and extending in the first direction, and a third plug 61 provided between the second interconnection 62 and the first pad 70 and electrically connecting the second interconnection 62 to the first pad 70, wherein a position where the third plug 61 contacts the second interconnection 62 is shifted from a position where the first plug 65 contacts the second interconnection 62 in the first direction.  



Regarding claim 26, Fukuzumi (Fig. 1) discloses wherein the linear portion includes at least a straight-line portion that extends in a straight-line shape, and a bent portion that is bent with respect to the straight-line portion, and the first plug 65 is provided on the straight-line portion.  

Regarding claim 27, Fukuzumi (Fig. 1) discloses wherein the linear portion includes at least a straight-line portion that extends in a straight-line shape, and a bent portion that is bent with respect to the straight-line portion, and   the first plug 65 is provided on the bent portion.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/             Primary Examiner, Art Unit 2814